The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The amendment filed on 1-21-2022 is acknowledged. Claims 1, 10-11 and 13 have been amended. Claims 14 and 15 have been canceled. Claims 1, 3, 8-13, 16-19, 26-28, 39 and 52-53 are pending. Claims 9, 16-19, 26-28, 39 and 52-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 3, 8 and 10-13 are currently under examination.

Claim Objections Withdrawn
	The objection to claims 1, 10-11 and 13 for reciting claim language drawn to non-elected inventions is withdrawn in light of the amendment thereto.

Claim Rejections Withdrawn
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…wherein the virus-like particle is Qβ or PP7.” is withdrawn. Cancellation of said claim has rendered the rejection moot.




Claim Rejections Withdrawn
The rejection of claims 1, 3, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Almeida et al. (WO 2016/070163 – IDS filed on 2-14-2020) and Maldonado et al. (WO 2016/160429 – IDS filed on 2-14-2020) is withdrawn in light of the amendment thereto.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 3, 8 and 10-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record. Cancellation of claims 14 and 15 has rendered the rejection of those claims moot. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues:
1.  Figure 1 shows the structure of the α-Gal epitope as defined in the specification as Gal-α1,3-Galβ disaccharide or Gal-α1,3-Gal-β1,4-GlcNAc trisaccharide.
2.  Figure 2 shows the presence of the α-Gal epitope on the surface of several different Leishmania species.
3.  Figures shows that vaccination with a Qβ particle comprising the α-Gal epitope was able to treat infection with either L. amazonensis or L. infantum.
Applicant’s arguments have been fully considered and deemed non-persuasive.

	With regard to Point 1, the instant claims are not limited to vaccines comprising a Gal-α1,3-Galβ disaccharide or Gal-α1,3-Gal-β1,4-GlcNAc trisaccharide as the claim language encompasses “fragments” and “variants” thereof. The specification is silent with regard to any composition comprising a Gal-α1,3-Galβ disaccharide or Gal-α1,3-Gal-β1,4-GlcNAc trisaccharide (or fragments or variants thereof) that has efficacy in inducing a protective immune response (i.e. immunity) against any Leishmania protozoan.
	With regard to Point 2, the presence of a α-Gal epitope on the surface of a Leishmania species does not correlate the ability of the claimed vaccines to induce a protective immune response.
	With regard to Point 3, the instant claims are drawn to “vaccines” (i.e. compositions that induce anti--Leishmania protozoan immunity) not therapeutics.

As outlined previously, the claimed invention is directed vaccines against an unnamed pathogen wherein said vaccine comprises an immunogenic protein nanoparticle (i.e. Qβ or PP7) and a “carbohydrate” from either L. mexicana, L. major, L. tropica, L. amazonensis, L. infantum, L. donovani or L. braziliensis wherein said carbohydrates are either a Gal-α1,3-Galβ disaccharide or Gal-α1,3-Gal-β1,4-GlcNAc trisaccharide (or fragments and variants thereof). Consequently, there is no limitation to the structure of the carbohydrate used in the vaccine or the pathogen against which the vaccine is supposed to induce a protective immune response.
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of vaccines, Applicant must adequately describe the carbohydrates (and the immunoepitopes contained therein) that induce a protective immune response against a given pathogen. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of vaccines to which the claims are drawn, such as a correlation between the structure of the carbohydrates and protein nanoparticle and its recited function (inducing a protective immune response against a given pathogen), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of antibodies.  Moreover, the specification fails to disclose what structures within either the immunogenic protein nanoparticle or carbohydrates are essential for the induction of a protective immune response against a given pathogen. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of vaccines to which the claims refer; and accordingly, the specification fails to adequately describe at least a substantial number of members of the claimed genus of vaccines. The term “vaccinate” is defined as the use of a specific antigen to induce protective immunity to infection or disease induction.  The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed vaccines for their intended purpose of preventing infections.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed vaccines, i.e. would not be able to accurately predict if protective immunity has been induced.  The ability to reasonably predict the capacity of a single bacterial immunogen to induce protective immunity from in vitro antibody reactivity studies is problematic.  Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the recitation that "the key to the problem (of vaccine development) is the identification of the protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies"(page 572, second full paragraph).  Unfortunately, the art is replete with instances where even well characterized antigens that induce an in vitro neutralizing antibody response fail to elicit in vivo protective immunity.  See Boslego et al (Vaccines and Immunotherapy, 1991, Chapter 17), wherein a single gonococcal pillin protein fails to elicit protective immunity even though a high level of serum antibody response is induced (page 212, bottom of column 2).  Accordingly, the art indicates that it would require empirical testing to formulate and use a successful vaccine without the prior demonstration of vaccine efficacy. 
  MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence or other structure that a fragment or variant of a given molecule would necessarily have a given immunological property. The instant specification has failed to teach or disclose vaccine compositions comprising the claimed immunogenic protein nanoparticle and carbohydrate protective against infections caused by any and all pathogens. The specification fails to teach or disclose data that demonstrates that the claimed vaccines can provide protection against infections caused by any pathogen. The specification discloses the use of “Qβ-α-Gal” against L. infantum and L. amazonensis but fails to disclose the structure of the “Qβ-α-Gal”. There is no other disclosure of subjects that have been immunized with the claimed vaccines nor is there a disclosure of challenge studies that have been conducted to establish the claimed vaccines ability to provide protection against any pathogen. Consequently, there is no correlation between structure and function as required by the Written Description requirement.
Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of claimed vaccines is not deemed representative of the genus of peptides to which the claims refer.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1, 3, 8, 10 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Moura (DSoulorad EM Parasilogia September 26, 2016, pages 1-104 – IDS filed on 5-14-2021) is maintained for reasons of record. Cancellation of claims 14 and 15 has rendered the rejection of those claims moot.



Applicant argues:
1.  Moura et al. does not qualify as prior art as it falls under the exception of 35 U.S.C. 102(b)(1)(A) as Moura was published within a year of the effective filing date of the instant application and inventors M.G. Finn and Alexandre F. Marques are authors of Moura.
Applicant’s arguments have been fully considered and deemed non-persuasive.

	With regard to Point 1, contrary to Applicant’s assertion, Moura et al. does not fall under the 35 U.S.C. 102(b)(1)(A) exception. While the availability date falls within the 1-year grace period, it is not eligible for the aforementioned exception as the authorship was by another. The Moura reference is the doctoral dissertation of Ana Paula Venuto Moura and is listed as the sole author. Contrary to Applicant’s assertion, neither of the inventors are listed as an author. Alexandre F. Marques is merely listed as an advisor. Given that doctoral dissertations represent the work of the doctoral candidate, Applicant’s claim that the work was theirs is unfounded. Moreover, the MPEP sets forth:
717.01(a) Declarations or Affidavits under 37 CFR 1.130(a) – Attribution [R-11.2013]
37 CFR 1.130(a)  provides that when any claim of an application or a patent under reexamination is rejected, the applicant or patent owner may submit an appropriate affidavit or declaration to disqualify a disclosure as prior art by establishing that the disclosure was made by the inventor or a joint inventor, or the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor. 37 CFR 1.130(a) pertains to the provisions of subparagraph (A) of 35 U.S.C. 102(b)(1) and 102(b)(2). 35 U.S.C. 102(b)(1)(A)  provides that a disclosure made one year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under 35 U.S.C. 102(a)(1)  if the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor, and 35 U.S.C. 102(b)(2)(A)  provides that a disclosure shall not be prior art to a claimed invention under 35 U.S.C. 102(a)(2)  if the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.


717.01(a)(1) Evaluation of Declarations or Affidavits under 37 CFR 1.130(a) [R-10.2019]
In making a submission under 37 CFR 1.130(a), the applicant or patent owner is attempting to show that: (1) the disclosure was made by the inventor or a joint inventor; or (2) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor. In other words, the affidavits or declarations are seeking to attribute an activity, a reference, or part of a reference to the inventor(s) to show that the disclosure is not available as prior art under 35 U.S.C. 102(a). Such declarations or affidavits will be similar to affidavits or declarations under 37 CFR 1.132 for application subject to pre-AIA  35 U.S.C. 102(a) or 102(e). See MPEP § 716.10 and In re Katz, 687 F.2d 450, 455, 215 USPQ 14, 18 (CCPA 1982). Affidavits or declarations of attribution for applications subject to pre-AIA  35 U.S.C. 102 remain as affidavits or declarations under 37 CFR 1.32. Thus, the Office will treat affidavits or declarations of attribution for applications subject to the current 35 U.S.C. 102 as affidavits or declarations under 37 CFR 1.130, and affidavits or declarations of attribution for applications subject to pre-AIA  35 U.S.C. 102 as affidavits or declarations under 37 CFR 1.132, regardless of whether the affidavit or declaration is designated as an affidavit or declaration under 37 CFR 1.130, 1.131, or 1.132. 
In evaluating whether a declaration under 37 CFR 1.130(a) is effective, Office personnel will consider the following criteria:
(A) Whether the disclosure, which was applied in the rejection and is addressed in the affidavit or declaration, is subject to the exceptions of 35 U.S.C. 102(b)(1)(A) or 102(b)(2)(A). The provision of 37 CFR 1.130(a) is not available:
(1) If the disclosure was made (e.g., patented, described in a printed publication, or in public use, on sale, or otherwise available to the public) more than one year before the effective filing date of the claimed invention. See MPEP § 2152.01 to determine the effective filing date. For example, if a public disclosure by the inventor or which originated with the inventor is not within the grace period of 35 U.S.C. 102(b)(1), it would qualify as prior art under 35 U.S.C. 102(a)(1) and could not be excepted under 35 U.S.C. 102(b)(1).
(2) When the disclosure that is applied in a rejection is
(a) a U.S. patent or U.S. patent application publication that
(b) claims an invention that is the same or substantially the same as the applicant’s or patent owner’s claimed invention, and
(c) the affidavit or declaration contends that an inventor named in the U.S. patent or U.S. patent application publication derived the claimed invention from the inventor or a joint inventor named in the application or patent.
See MPEP § 717.01, subsection II., for more information on when declarations or affidavits pursuant to 37 CFR 1.130(a) are not available.
(B) Whether the affidavit or declaration shows sufficient facts, in weight and character, to establish that
(1) the disclosure was made by the inventor or a joint inventor, or
(2) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.
Some factors to consider are the following:
(1) Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).
(2) A mere statement from the inventor or a joint inventor, without any accompanying reasonable explanation, may not be sufficient where there is evidence to the contrary, such as a contrary statement from another named author that was filed in another application on behalf of another party. See Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982) (affirming rejection notwithstanding declarations by the alleged actual inventors as to their inventorship in view of a non-applicant author submitting a letter declaring the non-applicant author’s inventorship).
(C) Whether the formal requirements of a declaration or affidavit are met. See MPEP § 717.01(c)
(D) Whether the affidavit or declaration is timely presented. See MPEP § 717.01(f).
There is no requirement that the affidavit or declaration demonstrate that the disclosure by the inventor, a joint inventor, or another who obtained the subject matter disclosed directly or indirectly from an inventor or a joint inventor was an "enabling" disclosure of the subject matter within the meaning of 35 U.S.C. 112(a). See MPEP § 2155.04.
The evidence necessary to show that the disclosure is by the inventor or a joint inventor or another who obtained the subject matter disclosed from the inventor or a joint inventor requires case-by-case analysis, depending upon whether it is apparent from the disclosure itself or the patent application specification that the disclosure is an inventor originated disclosure. See MPEP §§ 2155.01 and 2155.03 for more information. This determination is similar to the current process for disqualifying a publication as not being by "others" discussed in MPEP § 2132.01, except that 35 U.S.C. 102(b)(1)(A) requires only that the disclosure originated from an inventor or a joint inventor.
37 CFR 1.130  does not contain a provision that "[o]riginal exhibits of drawings or records, or photocopies thereof, must accompany and form part of the affidavit or declaration or their absence must be satisfactorily explained" in contrast to the requirement for such exhibits in 37 CFR 1.131(b), because in some situations an affidavit or declaration under 37 CFR 1.130  does not necessarily need to be accompanied by such exhibits (e.g., a statement by the inventor or a joint inventor may be sufficient). However, in situations where additional evidence is required, such exhibits must accompany an affidavit or declaration under 37 CFR 1.130. In addition, an affidavit or declaration under 37 CFR 1.130 must be accompanied by any exhibits that the applicant or patent owner wishes to rely upon. See MPEP § 717.01(c) for more information on the formal requirements for a declaration or affidavit and any attached exhibits.

As outlined previously, Moura discloses bioconjugates comprising the Gal-α1,3-Gal-β1,4-GlcNAc trisaccharide from L. amazonensis or L. infantum linked to the bacteriophage Qβ-VLP (see abstract and page 77). Given, that Moura disclose the administration said bioconjugates to mice, they would necessarily have to be in a pharmaceutically acceptable carrier. Consequently, Moura et al. anticipates all the limitations of the rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 1, 3, 8 and 10-13 under 35 U.S.C. 103 as being unpatentable over Moura (DSoulorad EM Parasilogia September 26, 2016, pages 1-104 – IDS filed on 5-14-2021) is maintained for reasons of record. Cancellation of claims 14 and 15 has rendered the rejection of those claims moot.
Applicant argues:
1.  Moura et al. does not qualify as prior art as it falls under the exception of 35 U.S.C. 102(b)(1)(A) as Moura was published within a year of the effective filing date of the instant application and inventors M.G. Finn and Alexandre F. Marques are authors of Moura.
Applicant’s arguments have been fully considered and deemed non-persuasive.

	With regard to Point 1, contrary to Applicant’s assertion, Moura et al. does not fall under the 35 U.S.C. 102(b)(1)(A) exception. While the availability date falls within the 1-year grace period, it is not eligible for the aforementioned exception as the authorship was by another. The Moura reference is the doctoral dissertation of Ana Paula Venuto Moura and is listed as the sole author. Contrary to Applicant’s assertion, neither of the inventors are listed as an author. Alexandre F. Marques is merely listed as an advisor. Given that doctoral dissertations represent the work of the doctoral candidate, Applicant’s claim that the work was theirs is unfounded. Moreover, the MPEP sets forth:
717.01(a) Declarations or Affidavits under 37 CFR 1.130(a) – Attribution [R-11.2013]
37 CFR 1.130(a)  provides that when any claim of an application or a patent under reexamination is rejected, the applicant or patent owner may submit an appropriate affidavit or declaration to disqualify a disclosure as prior art by establishing that the disclosure was made by the inventor or a joint inventor, or the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor. 37 CFR 1.130(a) pertains to the provisions of subparagraph (A) of 35 U.S.C. 102(b)(1) and 102(b)(2). 35 U.S.C. 102(b)(1)(A)  provides that a disclosure made one year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under 35 U.S.C. 102(a)(1)  if the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor, and 35 U.S.C. 102(b)(2)(A)  provides that a disclosure shall not be prior art to a claimed invention under 35 U.S.C. 102(a)(2)  if the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.
717.01(a)(1) Evaluation of Declarations or Affidavits under 37 CFR 1.130(a) [R-10.2019]
In making a submission under 37 CFR 1.130(a), the applicant or patent owner is attempting to show that: (1) the disclosure was made by the inventor or a joint inventor; or (2) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor. In other words, the affidavits or declarations are seeking to attribute an activity, a reference, or part of a reference to the inventor(s) to show that the disclosure is not available as prior art under 35 U.S.C. 102(a). Such declarations or affidavits will be similar to affidavits or declarations under 37 CFR 1.132 for application subject to pre-AIA  35 U.S.C. 102(a) or 102(e). See MPEP § 716.10 and In re Katz, 687 F.2d 450, 455, 215 USPQ 14, 18 (CCPA 1982). Affidavits or declarations of attribution for applications subject to pre-AIA  35 U.S.C. 102 remain as affidavits or declarations under 37 CFR 1.32. Thus, the Office will treat affidavits or declarations of attribution for applications subject to the current 35 U.S.C. 102 as affidavits or declarations under 37 CFR 1.130, and affidavits or declarations of attribution for applications subject to pre-AIA  35 U.S.C. 102 as affidavits or declarations under 37 CFR 1.132, regardless of whether the affidavit or declaration is designated as an affidavit or declaration under 37 CFR 1.130, 1.131, or 1.132. 
In evaluating whether a declaration under 37 CFR 1.130(a) is effective, Office personnel will consider the following criteria:
(A) Whether the disclosure, which was applied in the rejection and is addressed in the affidavit or declaration, is subject to the exceptions of 35 U.S.C. 102(b)(1)(A) or 102(b)(2)(A). The provision of 37 CFR 1.130(a) is not available:
(1) If the disclosure was made (e.g., patented, described in a printed publication, or in public use, on sale, or otherwise available to the public) more than one year before the effective filing date of the claimed invention. See MPEP § 2152.01 to determine the effective filing date. For example, if a public disclosure by the inventor or which originated with the inventor is not within the grace period of 35 U.S.C. 102(b)(1), it would qualify as prior art under 35 U.S.C. 102(a)(1) and could not be excepted under 35 U.S.C. 102(b)(1).
(2) When the disclosure that is applied in a rejection is
(a) a U.S. patent or U.S. patent application publication that
(b) claims an invention that is the same or substantially the same as the applicant’s or patent owner’s claimed invention, and
(c) the affidavit or declaration contends that an inventor named in the U.S. patent or U.S. patent application publication derived the claimed invention from the inventor or a joint inventor named in the application or patent.
See MPEP § 717.01, subsection II., for more information on when declarations or affidavits pursuant to 37 CFR 1.130(a) are not available.
(B) Whether the affidavit or declaration shows sufficient facts, in weight and character, to establish that
(1) the disclosure was made by the inventor or a joint inventor, or
(2) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.
Some factors to consider are the following:
(1) Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).
(2) A mere statement from the inventor or a joint inventor, without any accompanying reasonable explanation, may not be sufficient where there is evidence to the contrary, such as a contrary statement from another named author that was filed in another application on behalf of another party. See Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982) (affirming rejection notwithstanding declarations by the alleged actual inventors as to their inventorship in view of a non-applicant author submitting a letter declaring the non-applicant author’s inventorship).
(C) Whether the formal requirements of a declaration or affidavit are met. See MPEP § 717.01(c)
(D) Whether the affidavit or declaration is timely presented. See MPEP § 717.01(f).
There is no requirement that the affidavit or declaration demonstrate that the disclosure by the inventor, a joint inventor, or another who obtained the subject matter disclosed directly or indirectly from an inventor or a joint inventor was an "enabling" disclosure of the subject matter within the meaning of 35 U.S.C. 112(a). See MPEP § 2155.04.
The evidence necessary to show that the disclosure is by the inventor or a joint inventor or another who obtained the subject matter disclosed from the inventor or a joint inventor requires case-by-case analysis, depending upon whether it is apparent from the disclosure itself or the patent application specification that the disclosure is an inventor originated disclosure. See MPEP §§ 2155.01 and 2155.03 for more information. This determination is similar to the current process for disqualifying a publication as not being by "others" discussed in MPEP § 2132.01, except that 35 U.S.C. 102(b)(1)(A) requires only that the disclosure originated from an inventor or a joint inventor.
37 CFR 1.130  does not contain a provision that "[o]riginal exhibits of drawings or records, or photocopies thereof, must accompany and form part of the affidavit or declaration or their absence must be satisfactorily explained" in contrast to the requirement for such exhibits in 37 CFR 1.131(b), because in some situations an affidavit or declaration under 37 CFR 1.130  does not necessarily need to be accompanied by such exhibits (e.g., a statement by the inventor or a joint inventor may be sufficient). However, in situations where additional evidence is required, such exhibits must accompany an affidavit or declaration under 37 CFR 1.130. In addition, an affidavit or declaration under 37 CFR 1.130 must be accompanied by any exhibits that the applicant or patent owner wishes to rely upon. See MPEP § 717.01(c) for more information on the formal requirements for a declaration or affidavit and any attached exhibits.
As outlined previously, Moura discloses bioconjugates comprising the Gal-α1,3-Gal-β1,4-GlcNAc trisaccharide from L. amazonensis or L. infantum linked to the bacteriophage Qβ-VLP (see abstract and page 77). Given, that Moura disclose the administration said bioconjugates to mice, they would necessarily have to be in a pharmaceutically acceptable carrier.
Moura differs from the instant invention in that he doesn’t explicitly disclose the use of a linker to link the Gal-α1,3-Gal-β1,4-GlcNAc trisaccharide to the Qβ-VLP.
The KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Moura discloses the general linkage of the Gal-α1,3-Gal-β1,4-GlcNAc trisaccharide to the Qβ-VLP and the use of linkers is well established in the art, the use of linkers to attach the Gal-α1,3-Gal-β1,4-GlcNAc trisaccharide to the Qβ-VLP is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met. 

The rejection of claim 1, 3, 8 and 10-13 under 35 U.S.C. 103 as being unpatentable over Almeida et al. (WO 2016/070163 – IDS filed on 2-14-2020), Maldonado et al. (WO 2016/160429 – IDS filed on 2-14-2020) and Bachmann et al. (US. Patent Application Publication US 2006/0210588) is maintained for reasons of record. The cancellation of claims 14 and 15 have rendered the rejection of those claims moot. It should be noted that Applicant did not specifically address this rejection in their response. Applicant’s arguments regarding the Almeida et al. and Maldonado references are addressed below.
Applicant argues:
1.  Almeida et al. is limited to providing guidance for making vaccines against T. cruzi and does not provide any guidance with regard to vaccines against Leishmania protozoans.
2.  Based on Almeida et al. the skilled artisan would not have a reasonable expectation of modifying its glycoconjugates for use against another parasite save for impermissible hindsight.
3.  The Examiner merely provides conclusionary statements that the skilled artisan would combine the cited references.
Applicant’s arguments have been full considered and deemed non-persuasive.

With regard to Points 1-3, Applicant is reminded that the rejection is based on the combination of the cited references. As set forth in the rejection, Almeida et al. clearly discloses that their neoglycoconjugates can be used for treating protozoan and helminth parasites such as those involved in visceral, cutaneous, and mucocutaneous leishmaniasis (see paragraph [00016]) and that their glycoconjugates conjugate comprise an immunogenic protein nanoparticle and at least one carbohydrate (see paragraph [0007]) wherein the carbohydrate can be a Gal-α1,3-Galβ disaccharide (see paragraph [0007]) or Gal-α1,3-Gal-β1,4-GlcNAc trisaccharide (see paragraph [0008]); the carbohydrate can be directly coupled to the surface of the nanoparticle or attached via a linker (see paragraph [0007], paragraph [00056] and paragraph [00059]); and that their vaccine glycoconjugates can be in compositions comprising a pharmaceutically acceptable carrier (see paragraph [00064]). Consequently, the skilled artisan would recognize that the use of the carbohydrates of Maldonado et al. would be obvious carbohydrates to utilize in their glycoconjugates as both Almeida et al. and Maldonado et al. disclose the use of a Gal-α1,3-Galβ disaccharide and Gal-α1,3-Gal-β1,4-GlcNAc trisaccharide to treat/prevent leishmaniasis. Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Finally, the recitation of the term “vaccine” in the rejected claim is deemed to be an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Since the Patent Office does not have the facilities for examining and comparing applicants' vaccine compositions with the vaccine compositions of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed vaccine compositions and the vaccine compositions of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
 
	As outlined previously, Almeida et al. discloses a glycoconjugate-based vaccine that can be used to induce a long-lasting, full-protection against T. cruzi (see paragraph [00017] and that their neoglycoconjugates can be used for treating protozoan and helminth parasites such as those involved in visceral, cutaneous, and mucocutaneous leishmaniasis (see paragraph [00016]). Almeida et al. further disclose:  that their glycoconjugates conjugate comprise an immunogenic protein nanoparticle and at least one carbohydrate (see paragraph [0007]) wherein the carbohydrate can be a Gal-α1,3-Galβ disaccharide (see paragraph [0007]) or Gal-α1,3-Gal-β1,4-GlcNAc trisaccharide (see paragraph [0008]); the carbohydrate can be directly coupled to the surface of the nanoparticle or attached via a linker (see paragraph [0007], paragraph [00056] and paragraph [00059]); and that their vaccine glycoconjugates can be in compositions comprising a pharmaceutically acceptable carrier (see paragraph [00064]).
	Almeida et al. differs from the instant invention in that they don’t explicitly disclose the use of a carbohydrate generally or Gal-α1,3-Galβ disaccharide and a Gal-α1,3-Gal-β1,4-GlcNAc trisaccharide, specifically from either L. mexicana, L. major, L. tropica, L. amazonensis, L. infantum, L. donovani or L. braziliensis or the use of VLPs (e.g. Qβ or PP7) as the nanoparticle.
	Maldonado et al. disclose the use of glycoconjugates comprising carbohydrates (see paragraph [0006] from Leishmania strains (see page 6 for example). Maldonado further discloses that said strains can include L. major, L. donovani or L. infantum (see paragraph [0035]).
It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the vaccine composition of Almeida to utilize or further comprise the Leishmania spp. of Maldonado in order to provide a more effective vaccine to prevent or treat Leishmaniasis.
Bachmann et al. disclose the use of VLPs (such as Qβ and PP7) to enhance the immune response to antigens (see abstract and paragraph [0081]-[0082] for example). 
One would have had a reasonable expectation of success as Almeida et al. disclose the effective use of their nanoparticles with a multitude of different carbohydrates and Bachmann et al. disclose the efficacy of VLPs to increase the immunogenicity of a myriad of different antigens.

Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 28, 2022